Exhibit 10-5

FirstEnergy Corp.
Executive and Directors Incentive Compensation Plan
Restricted Stock Agreement





           
Award No.:
                         
Number of Shares Awarded: _____ shares
                         
Date of Grant: __________, 20___
                         
Closing Date: __________, 20___





This Restricted Stock Agreement (“Agreement”) is entered into as of ________,.
20__, between FirstEnergy Corp. (“FE”) and _________ the (“Recipient”).


AWARD


On February 17, 1998, The Board of Directors (“Directors”) of FE adopted the FE
Executive and Director Incentive Compensation Plan (“Plan”), which was approved
by the common stock shareholders on April 30, 1998, and became effective May 1,
1998. As of the date of this Agreement, per the terms of the Plan, FE grants to
the Recipient the above number of restricted shares of FE Common Stock
(“Restricted Shares”) per the terms and conditions of Article 8 of the Plan.




GENERAL TERMS


This Agreement is subject to the following terms and conditions as outlined in
the Plan:


Restricted Period



1.  
Restricted Shares shall not be sold, transferred, pledged, or assigned, until
the earliest of:




a)  
________,. 20__,;

b)  
The date of the Recipient’s death;

c)  
The date that the Recipient’s employment is terminated due to Disability (as
defined under Section 8.10 of the Plan); or

d)  
The date that a Change in Control occurs.





Registration and Certificate Legend


FE shall register a certificate(s) in the name of the Recipient for the number
of Restricted Shares specified above. Each certificate will bear the following
legend until the time that the restrictions lapse:

1



“The sale or transfer of the shares of stock represented by this certificate,
whether voluntary, involuntary, or by operation of law, is subject to certain
restrictions on transfer set forth in the Executive and Director Incentive
Compensation Plan of the FirstEnergy Corp., in the rules and administrative
procedures adopted pursuant to such Plan, and in a Restricted Stock Agreement
dated March 1, 2005. A copy of the Plan, such rules and procedures, and such
Restricted Stock Agreement may be obtained from the Corporate Secretary of
FirstEnergy Corp.”


Forfeiture


The Recipient shall forfeit all of the Restricted Stock and any right to
dividends on the Restricted Stock upon the occurrence of any the following
events before the expiration of the Period of Restriction:



·  
Termination of employment with the Company or its subsidiaries for any reason
other than death or Disability (as defined under the then established rules of
the Company or any of its subsidiaries, as the case may be).




·  
Any attempt to sell, transfer, pledge, or assign the Restricted Shares in
violation of the above.



Upon the occurrence of any of the above before the expiration of the Period of
Restriction, the Restricted Stock shall be forfeited by the Recipient to the
Company and the Recipient’s interest in the Restricted Stock and dividends
earned on the Restricted Stock shall terminate immediately in accordance with
the foregoing, unless such forfeiture is waived in the sole discretion of the
Committee.


Voting and Dividend Rights


Subject to the above restrictions, the Recipient shall be entitled to all other
rights of ownership, including, but not limited to, the right to vote the
Restricted Shares and to receive dividends. Dividends payable during the
Restricted Period will be automatically reinvested in restricted shares that are
subject to the same restrictions above.


Expiration of Restricted Period


Should Recipient’s employment with FE continue after expiration of the
Restricted Period, until such time as the Recipient’s employment with FE and its
subsidiaries terminates, the Recipient will not be permitted to sell, transfer,
pledge, or assign (collectively, “Transfer”) the Restricted Shares issued under
this Agreement or any shares received as (or through the reinvestment of)
dividends upon or adjustments to those shares (collective, the “Transfer
Restricted Securities”) to the extent prohibited in this paragraph. If the
Recipient is subject to the employee share ownership guidelines established by
the Committee, then the Recipient may not Transfer any Transfer Restricted
Securities to the extent that the Recipient’s aggregate ownership of FE stock
immediately before and after the Transfer does not meet or exceed the ownership
level that applies to the Recipient under those share ownership guidelines. In
addition, if the Recipient is subject to the employee share ownership guidelines
established by the Committee, in no case may the Recipient Transfer any Transfer
Restricted Securities to the extent that the Transfer, when aggregated with all
of Recipient’s other Transfers, would cause the Recipient to cease to own
directly at least one-half of the Transfer Restricted Securities. Any attempt to
Transfer any Transfer Restricted Securities in violation of the foregoing will
be void, and FE shall not record such transfer on its books or treat any
purported transferee of the Transfer Restricted Securities as the owner of such
shares for any purpose. The Committee may, however, in its sole discretion waive
the foregoing transfer restrictions in whole or in part. In addition, the
Recipient will be permitted to tender Restricted Shares to FE under Section 16.2
of the Plan in the amount necessary to satisfy tax withholding obligations
associated with the Restricted Shares and those shares tendered to FE will not
be considered to be Transfer Restricted Securities.

2



Recipient agrees that FE may maintain custody of the certificate or certificates
evidencing the Transfer Restricted Securities until the expiration of
Recipient’s employment with FE and its subsidiaries in order to enforce the
restrictions provided in this Agreement. Upon the termination of Recipient’s
employment with FE and its subsidiaries for any reason after (or contemporaneous
with) termination of the Restricted Period, Recipient shall be entitled to have
the legend removed from the certificate or certificates, provided that the
Recipient has made the necessary arrangements with FE to satisfy any withholding
obligations.


Effect on the Employment Relationship


Nothing in this Agreement guarantees employment with FE, nor does it confer any
special rights or privileges to the Recipient as to the terms of employment.


Adjustments


In the event of any merger, reorganization, consolidation, recapitalization,
separation, liquidation, stock dividend, stock split, combination, distribution,
or other change in corporate structure of FE affecting the Common Stock, the
Committee will adjust the number and class of securities in this restricted
stock grant in a manner determined appropriate to prevent dilution or diminution
of the stock grant under this Agreement.


Administration



1.  
The administration of this Agreement and the Plan will be performed in
accordance with Article 3 of the Plan. All determinations and decisions made by
the Committee, the Board, or any delegate of the Committee as to the provisions
of the Plan shall be final, conclusive, and binding on all persons.




2.  
The terms of this Agreement are governed at all times by the official text of
the Plan and in no way alter or modify the Plan.




3.  
If a term is capitalized but not defined in this Agreement, it has the meaning
given to it in the Plan.




4.  
To the extent a conflict exists between the terms of this Agreement and the
provisions of the Plan, the provisions of the Plan shall govern.




5.  
This Agreement is governed by the laws of the State of Ohio without giving
effect to the principles of the conflicts of laws.

 
 

        FirstEnergy Corp.  
   
   
  By:     

--------------------------------------------------------------------------------

                                    Corporate Secretary
   



I acknowledge receipt of this Restricted Stock Agreement and I accept and agree
with the terms and conditions stated above.


 

         
___________________   
   
 
            Date: 
   
 

--------------------------------------------------------------------------------

                                         (Signature of Recipient)  

 
(This is XXX’s Yst Restricted Stock Grant)
2/21/2005

3





